        Case 4:17-cr-00324-BSM Document 279 Filed 03/05/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                        CASE NO. 4:17-CR-00324-BSM-1

DONETRIA SHALAINE YANCY                                                   DEFENDANT

                                        ORDER

      Donetria Yancy’s motions for compassionate release [Doc. No. 276] and

reconsideration [Doc. No. 278] are denied without prejudice. There is no jurisdiction over

her motion for compassionate release because she has failed to exhaust her administrative

remedies. United States v. Smith, 2020 WL 2487277, at *5 (E.D. Ark. May 14, 2020).

      Jurisdiction will attach when Yancy exhausts all administrative rights to appeal the

failure of the BOP to bring a motion on her behalf, or thirty days have passed from the

receipt of such a request by the warden of her facility, whichever is earlier. 18 U.S.C. §

3582(c)(1)(A).

      IT IS SO ORDERED this 5th day of March, 2021.




                                                     UNITED STATES DISTRICT JUDGE
